DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24 and 32 are objected to because of the following informalities:   A period is missing at the end of claims 24 and 32.  Appropriate correction is required.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 21-25 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 21 and 29 recite a device and a method for comprising sensing cardiac signals, processing the cardiac signals according to a tachyarrhythmia detection algorithm and detecting and determining a type of pacing train being initiated by a second device and adjusting the algorithm based on the type of detected pacing train. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 21 is directed to a device, claim 29 is directed to a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 21 and 29 recite a device and a method comprising:  
“a sensing module configured to obtain cardiac electrical signals; and a control module configured to process the cardiac electrical signals from the sensing module in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia, detect initiation of a pacing train delivered by a second device, determine a type of the detected pacing train, and modify the tachyarrhythmia detection algorithm based on the type of the detected pacing train.”

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 21 and 29 recite an abstract idea of a mental process. 
The limitations as drafted in the claims 21 and 29, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic processor. Other than reciting a generic sensing module and control module, nothing in the elements of the claims precludes the step from being considered as an abstract idea that requires reviewing a cardiac signal and adjustment of an algorithm.  
Furthermore claims 22-25 and 30-33 recite additional steps that can be considered as an abstract idea. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 8 and 15 recite the additional elements of a “sensing module” and a “control module” which are being interpreted as sensors and a processor which are generically recited. However, these elements are recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, a “sensing module”  and a “control module” which are being interpreted as a sensor and processor as recited to perform the steps of obtaining cardiac electrical signals and processing the cardiac electrical signals in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia, detecting initiation of a pacing train delivered by a second device, determining a type of the detected pacing train, and modifying the tachyarrhythmia detection algorithm based on the type of the detected pacing train.”
12amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine (For example Ternes et al (U.S. Patent Application Publication Number: US 2011/0137360 A1, hereinafter “Ternes”) teaches a device that comprises sensors to measure electrical cardiac signals and a processor) and conventional limitations that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
These additional elements are well‐understood, routine and conventional limitations that do not amount to significantly more. 
	Further dependent claims 26-28 and 34-36 recite specific limitations that when considered in combination with the independent claims, help overcome the 101 rejection as applied. It is suggested to amend the independent claims to include limitations from claims 26-28 and 34-36.  

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.








Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ternes et al (U.S. Patent Application Publication Number: US 2011/0137360 A1, hereinafter “Ternes”- APPLICANT CITED).
Regarding claims 21 and 29, Ternes teaches a device and a method (e.g. 102 Fig. 1) comprising: 
a sensing module configured to obtain cardiac electrical signals (e.g. [0030]); and 
a control module configured to process the cardiac electrical signals from the sensing module in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia, detect initiation of a pacing train delivered by a second device (e.g. 101 Fig 1, Note: The claim as recited does not positively recite a second medical device and just requires the controller to detect a train of pulses applied by a second medical device and therefore the controller is configured to detect a pacing train of a second medical device), 
determine a type of the detected pacing train (e.g. [0048]), and 
modify the tachyarrhythmia detection algorithm based on the type of the detected pacing train (e.g. [0030]-[0036],[0041], 210 Fig 2, Note: Ternes teaches modifying the CRM therapy characteristics).






Regarding claims 22, 24,30 and 32, Ternes teaches determining a type of the detected pacing train comprises detecting a fast bradycardia pacing train and that the control module determines whether a heart rate exceeds a heart rate threshold; in response to determining that the heart rate exceeds the heart rate threshold, modify the tachyarrhythmia detection algorithm; and in response to determining that the heart rate does not exceed a heart rate threshold, continue to use the tachyarrhythmia detection algorithm without modification (e.g. [0042-[0044], [0072] i.e. brady thresholds are detected and the tachyarrhythmia therapy is adjusted accordingly).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claims 25 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ternes et al (U.S. Patent Application Publication Number: US 2011/0137360 A1, hereinafter “Ternes”- APPLICANT CITED) in view of Stare (U.S. Patent Application Publication Number: US 2007/0203418 hereinafter “Stare”).
Regarding claims 25 and 33, Ternes teaches the invention as claimed except for modifying the tachyarrhythmia detection algorithm comprises implementing a beat-based morphology analysis to monitor the consistency of the morphology of beats within the sensed cardiac electrical signal.  
Stare teaches a system and method that comprises implementing a beat-based morphology analysis to monitor the consistency of the morphology of beats within the sensed cardiac electrical signal (e.g. [0010]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the tachyarrhythmia detection algorithm in device and method as taught by Ternes with a beat based morphology analysis as taught by Stare in order to provide the predictable results of accurately predicting the presence of cardiac pathology
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.













Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 38 of U.S. Patent No. US 10154794 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a device and a method  comprising a sensing module configured to obtain cardiac electrical signals; and a control module configured to process the cardiac electrical signals from the sensing module in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia, detect initiation of a pacing train delivered by a second device, determine a type of the detected pacing train, and modify the tachyarrhythmia detection algorithm based on the type of the detected pacing train which is similar to the independent claims of U.S. Patent No. US 10154794 B2 which are directed to a system and method comprising  inter alia obtaining cardiac electrical signals;  processing the cardiac electrical signals in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia;  detecting, with the control module of the medical device, initiation of a pacing train delivered by a second implantable medical device; determining, with the control module of the medical device, a type of the  detected pacing train which is similar to the claims of the current application. In addition some of the dependent claims of the current application are similar to the claims of U.S. Patent No. US 10154794 B2.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10750970 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a device and a method  comprising a sensing module configured to obtain cardiac electrical signals; and a control module configured to process the cardiac electrical signals from the sensing module in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia, detect initiation of a pacing train delivered by a second device, determine a type of the detected pacing train, and modify the tachyarrhythmia detection algorithm based on the type of the detected pacing train which is similar to the independent claims of U.S. Patent No. US 10154794 B2 which are directed to a system and method comprising  a sensing module configured to obtain cardiac electrical signals; and a control module configured to: process the cardiac electrical signals from the sensing module in accordance with a tachyarrhythmia detection algorithm to monitor for a tachyarrhythmia; detect initiation of a pacing train delivered by a second device; calculate a cycle length of the pacing train; determine whether the pacing train represents an anti-tachycardia pacing (ATP) train delivered by the second device based on the calculated cycle length; and modify the tachyarrhythmia detection algorithm in response to determining that the pacing train represents the ATP train.
While no prior art rejections have been applied for claims 23,31, 26-28 and 34-36, they are not indicated as allowable due to the 35.U.S.C. 101 and/or the double patenting rejections discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al (U.S. Patent Application Publication Number: US 2005/0137485 A1, hereinafter “Cao”) teaches a system and method for implementing a beat-based morphology analysis to create morphology templates for use in discriminating tachyarrhythmias and for reporting morphology-related information with stored arrhythmia episode data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792